 

Exhibit 10.1

 

PNC Bank, National Association

350 S. Grand Ave., (2 Cal Plaza) Suite 3850

Los Angeles, CA 90071

 

May 10, 2019

 

DASAN Zhone Solutions, Inc.

7195 Oakport Street

Oakland, California 94621

 

Re:(i) Revolving Credit, Term Loan, Guaranty and Security Agreement, dated as of
February 27, 2019 (as it may hereafter be amended, supplemented, modified,
restated and replaced from time to time, “Domestic Credit Agreement”), by and
among DASAN ZHONE SOLUTIONS, INC., a Delaware corporation (“DZSI”), ZTI MERGER
SUBSIDIARY III, INC., a Delaware corporation (“ZTI,” and together with DZSI and
each Person joined hereto as a borrower from time to time, collectively, the
“Domestic Borrowers” and each, a “Domestic Borrower”), those certain
Subsidiaries of DZSI party thereto from time to time as Guarantors thereunder
(collectively, the “Domestic Guarantors”), the financial institutions which are
now, or which hereafter, become a party thereto as lenders (collectively, the
“Domestic Lenders”), and PNC Bank, National Association (“PNC”), as agent (the
“Domestic Agent”), PNC and Citibank, N.A., as Joint Lead Arrangers, and
Citibank, N.A., as Documentation Agent and (ii) Export-Import Revolving Credit,
Guaranty and Security Agreement, dated as of February 27, 2019 (as it may
hereafter be amended, supplemented, modified, restated and replaced from time to
time, “Ex-Im Subfacility Credit Agreement”, and together with the Domestic
Credit Agreement, the “Credit Agreements”), among DZSI and ZTI (together with
DZSI and each Person joined hereto as a borrower from time to time,
collectively, the “Ex-Im Borrowers” and each, an “Ex-Im Borrower”, and together
with the Domestic Borrowers, collectively, the “Borrowers” and each, a
“Borrower”), those certain Subsidiaries of DZSI party thereto from time to time
as Guarantors thereunder (collectively, the “Ex-Im Guarantors”, and together
with the Domestic Guarantors, collectively, the “Guarantors”, and together with
the Borrowers, collectively, the “Loan Parties”), the financial institutions
which are now, or which hereafter, become a party thereto as lenders
(collectively, the “Ex-Im Lenders”, and together with the Domestic Lenders,
collectively, the “Lenders”), and PNC, as agent (the “Ex-Im Agent”, and together
with the Domestic Agent, collectively, the “Agents” and each, an “Agent”), PNC
and Citibank, N.A., as Joint Lead Arrangers, and Citibank, N.A., as
Documentation Agent.  

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreements described above.  Capitalized terms
used but not otherwise defined herein shall have the respective meanings given
thereto in the respective Credit Agreements; provided that, for the avoidance of
doubt, except as otherwise expressly provided herein, any capitalized term used
herein and not otherwise defined herein that is a defined term under both Credit
Agreements having an identical definition in each Credit Agreement shall have
the meanings given to such term in the Credit Agreements and any capitalized
term used herein and not otherwise defined herein that is a defined term under
only one Credit Agreement shall have the meaning given to such term in such
Credit Agreement.  

 

The parties hereto wish to amend and restate the definition of “Contemplated
Rights Offering” set forth in each of the Credit Agreement to more accurately
reflect the intentions of the parties with respect thereto.

1

 

--------------------------------------------------------------------------------

 

 

Therefore, in exchange for good and sufficient consideration, the receipt and
sufficiency of which by each party hereto is hereby acknowledged, and intending
to be legally bound, the parties hereto agree as follows:

 

The definition of “Contemplated Rights Offering” set forth in Section 1.2 of
each of the Credit Agreements is hereby amended and restated in its entirety as
follows:

 

“Contemplated Rights Offering” shall mean the first equity offering by DZSI
(which may be structured as a rights offering, a follow-on common stock
offering, or any similar equity offering transaction), that is consummated and
closed following the Closing Date.

This letter agreement shall be effective upon execution and delivery hereof by
all parties, and shall be binding upon and inure to the benefit of Loan Parties,
the Agents, each Lender, all future holders of the Obligations, and their
respective successors and assigns, except that no Loan Party may assign or
transfer any of its rights or obligations under this letter agreement without
the prior written consent of the applicable Agent and each Lender party to such
Credit Agreement.  This letter agreement may not be amended or waived except by
an instrument in writing signed by the parties hereto.  This letter agreement
and all matters relating hereto or arising herefrom (whether arising under
contract law, tort law or otherwise) shall, in accordance with Section 5-1401 of
the General Obligations Law of the State of New York, be governed by and
construed in accordance with the laws of the State of New York.  This letter
agreement may be executed in any number of counterparts, each of which shall be
an original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed signature page of this letter agreement by
facsimile transmission or other similar method of electronic transmission (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart hereof.  The provisions of Sections 12.1, 12.2, 12.3, and 16.1 of
the Domestic Credit Agreement are hereby incorporated by reference.  This letter
agreement, together with the Credit Agreements and Other Documents (each as in
effect on the date hereof as amended or modified hereby) represent and embody
the entire agreement of the parties hereto with respect to the subject matter
hereof and thereof, and supersede all prior agreements, commitments,
arrangements, negotiations or understandings, whether written or oral, of the
parties with respect the subject matter hereof and thereof.  Except as expressly
set forth herein, all of the terms and conditions of each Credit Agreement and
the Other Documents relating to each of them are hereby ratified and confirmed
and continue unchanged and in full force and effect.  

[Signatures on Following Page]

 

 

2

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this letter agreement as of the
day and year first above written.  If the terms and provisions of this agreement
are acceptable to Loan Parties, please so indicate by executing this letter
agreement below.

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

as Domestic Agent, Ex-Im Agent, Domestic

Lender, and Ex-Im Lender

 

 

 

 

 

 

 

 

By:

 

/s/ Steve Roberts

 

 

Name:

 

Steve Roberts

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

CITIBANK, N.A.

as Domestic Lender and Ex-Im Lender

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Christopher Snider

 

 

Name:

 

Christopher Snider

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

Accepted and Agreed to:

 

DASAN ZHONE SOLUTIONS, INC.

as Borrowing Agent under the Domestic

Credit Agreement and Borrowing Agent under

the Ex-Im Subfacility Credit Agreement, on

behalf of all Loan Parties

 

 

By:

 

/s/ Il Yung Kim

Name:

 

Il Yung Kim

Title:

 

Chief Executive Officer

 

3

 